DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	
3.	The Examiner has carefully and fully considered applicant’s argument filed on 2/18/2022 and has determined that applicant’s argument is persuasive. Thus, the rejection as set forth in the Office action dated 12/22/2021 has been withdrawn.


                                                  Allowable Subject Matter
4.	Claims 1-7 are allowed.	
5.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: No prior art of record discloses a PWM motor power inverter control system which has an N phase N+1 bridge arm inverter wherein N is a total phase number of a motor, N is an odd number and N is greater than 3.
            As per independent claim 5: No prior art of record discloses the following features - N+1 bridge arm voltage values are compared with a carrier triangle wave to obtain a real-time duty ratio, and square wave drive signals of each bridge aim power device are generated according to the real-time duty ratio to realize a carrier-mode PWM voltage modulation of common mode voltage injection including remaining claim limitations.



                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,859,823 to Roesner discloses a PWM inverter based motor control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846